                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                             DOCKET NO. 3:18-cv-00153-FDW-DCK
    SALEH  SHAIBAN               and FATIMA )
    MUTHANA,                                    )
                                                )
           Plaintiffs,                          )
                                                )
    vs.                                         )                                  ORDER
                                                )
                       1
    CHAD F. WOLF , Acting Secretary of the )
    Department      of Homeland       Security; )
    DEPARTMENT             OF    HOMELAND )
    SECURITY;          and    KENNETH        T. )
                   2
    CUCCINELLI , Acting Director of the U.S. )
    Citizenship and Immigration Services,       )
                                                )
           Defendants.                          )
                                                )

         THIS MATTER is before the Court on Plaintiffs’ Second Motion to Amend/Correct the

Petition for Declaratory and Injunctive Relief (Doc. No. 26) and Defendants’ Partial Motion to

Dismiss (Doc. No. 23). For the reasons stated in open court during the hearing held on January

30, 2020, the Court GRANTS Plaintiffs’ Second Motion to Amend and DENIES as MOOT

Defendants’ Partial Motion to Dismiss.

         The Court further grants the parties until March 2, 2020 to brief the issue of whether this

Court retains subject matter jurisdiction in this action in light of the USCIS denial of Plaintiff

Shaiban’s petition to adjust his status from “asylee” to lawful permanent resident. Specifically,

counsel shall advise the Court why the jurisdictional limits under 5 U.S.C § 701(a)(2) and 8 U.S.C.


1
  Acting Secretary Chad F. Wolf is automatically substituted for his predecessor, Acting Secretary Kevin McAleenan,
who resigned on October 11, 2019. See Fed. R. Civ. P. 25(d).
2
  Acting Director Kenneth T. Cuccinelli is automatically substituted for his predecessor, Director Cissna, who was
replaced effective June 2, 2019. See Fed. R. Civ. P. 25(d).
                                                        1
§ 1252 do not apply now that USCIS has made a final decision on Plaintiffs’ applications. The

Court refers the parties to the Fourth Circuit cases of Lee v. US Citizenship and Immigration

Services, 592 F.3d 612 (4th Cir. 2010) and Roland v. U.S. Citizenship and Immigration Services,

850 F.3d 625 (4th Cir. 2017), both of which inform the Court’s concern that a serious jurisdictional

defect exists in the present case.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ Second Motion to Amend/Correct the

Petition for Declaratory and Injunctive Relief (Doc. No. 26) is GRANTED; Defendants’ Partial

Motion to Dismiss (Doc. No. 23) is DENIED as MOOT; and the parties shall submit briefings on

the jurisdictional issues in this matter by March 2, 2020.



                                      Signed: January 30, 2020




                                                  2
